Citation Nr: 1722065	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  13-17 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disability, to include a lumbar spine strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1962 to September 1966.  

This matter is on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

As part of his substantive appeal, the Veteran requested a hearing before a Veterans' Law Judge.  A hearing was set for April 18, 2017.  The Veteran withdrew his request on March 17, 2017 and requested the Board render a decision without a hearing.  Therefore, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).    


FINDING OF FACT

The Veteran's low back disability, to include a lumbar spine strain with degenerative changes, is not shown to be causally related to a disease, injury, or event in service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability, to include a lumbar spine strain with degenerative changes, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show:  (1) an in-service incurrence or aggravation of a disease or injury; (2) the existence of a present disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).    

Certain chronic diseases, including degenerative arthritis of the spine, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Moreover, for such chronic diseases, an alternative method of establishing the elements of an in-service incurrence and a causal relationship is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a) (2016).  See 38 C.F.R. § 3.303(b) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  In this case, degenerative arthritis of the spine was not shown in service or within a year of the Veteran's release from service.  Hence, service connection is not warranted on a presumptive basis as a chronic disorder.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016). 

Based on a review of all evidence of record, the Board finds that service connection for a low back disability, to include a lumbar spine strain with degenerative changes, is not warranted.  
With regard to the element of an in-service injury, the Veteran was diagnosed with muscular back pain in service as the result of an automobile collision in 1965.  Consequently, the Board finds that this element has been met.  However, it does not appear that this resulted in a chronic disorder, as there is no clinical evidence of treatment after this date.  Indeed, at his separation physical examination in September 1966, he failed to mention any back symptomatology.  

With regard to the existence of a current disability, the Veteran was diagnosed with a "chronic lumbar spine strain with degenerative changes" by a VA examiner on March 2011.  Thus, the Board finds that this element has also been satisfied.  

With regard to evidence of persistent symptoms since service, however, post-service medical evidence does not reflect symptoms related to a low back disability for many years after the Veteran left active duty.  Specifically the first indication of such a back disorder was not until the Veteran filed his disability claim in December 2010.  Moreover, the first post-service VA diagnosis of the Veteran's low back disability was in March 2011 during a VA examination, over 40 years after the Veteran left active service.  In light of these facts, continuity of symptomatology is not shown based on the clinical evidence of record.

Next, with regard to the element of causation, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Here, the Board finds that the weight of the competent and credible evidence of record does not attribute the Veteran's lumbar spine strain to his active service, despite his contentions to the contrary.  In reaching this conclusion, the Board places significant value on the opinion of the VA examiner who evaluated the Veteran in March 2011.  After a thorough examination, the examiner opined that the Veteran's back disorder was less likely than not related to his service.  As noted above, the VA examiner found no nexus of treatment since the Veteran's 1965 injury.  In rendering this opinion, the examiner reviewed the Veteran's claims file, took the Veteran's history, took X-rays, and conducted a thorough physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.
The Board has also considered the Veteran's statements relating the etiology of his back disorder to his in-service injury.  Specifically, the Veteran's statement that because the multiple jobs he has held over the past 44 years since his release from active service have not required strenuous physical activity, his in-service injury is the most likely cause of his current back disability.  

With regard to lay evidence of etiology, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, the Veteran is not competent to provide testimony regarding the etiology of a lumbar spine disorder.  See Jandreau, 492 F.3d at 1377, n.4.  As discussed above, because musculoskeletal disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Id.  Therefore, the Board finds that the Veteran's statements regarding the etiology of his current disability lack competency.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of post-service back symptoms.  Specifically, that he sought medical treatment for his back injury on a number of occasions since leaving active duty, but cannot remember where and when.  In considering these statements, VA must assess their credibility and probative weight in light of all the relevant evidence of record.  In this regard, the Veteran is not competent to diagnosis a musculoskeletal disorder to the spine or back, as this type of disorder may not be diagnosed by its unique and readily identifiable features, and thus requires a determination that is "medical in nature."  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  Nevertheless, the Veteran is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Here, the Veteran's reports of continued symptomatology since active service, while competent, are nonetheless not credible.  The Board notes that although the Veteran waited over 4 decades before reporting his disability to the VA and seeking VA medical treatment, he submitted a claim for education benefits to the VA in 1969.  Consequently, the Board can infer that the Veteran had knowledge of VA disability benefits at that time.  In addition, the Veteran was examined by a qualified VA medical examiner who reviewed the Veteran's entire claims file, elicited a full and complete medical history from the Veteran, took X-rays, and conducted a thorough physical examination.  Based upon his examination, review of the claims file, and the Veteran's reported history, the examiner noted that although the Veteran had been treated for a back injury in service in 1966, he had a normal evaluation at separation, and had no nexus of treatment since his in-service injury.  In light of these facts, the Board finds that the totality of competent and credible evidence of record outweighs the probative value of the Veteran's statements of persistent back-related symptoms since service.  

Based on all the evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, to include a lumbar spine strain with degenerative changes, and there is no doubt to be otherwise resolved.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for service connection must be denied.  

VA Duty to Notify and Assist

The Board has given due consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence, necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, VA provided the Veteran notice letters informing him of both his and VA's obligations.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination."  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the Board finds that all necessary assistance has been provided to the Veteran and no further notice or assistance is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has obtained all necessary VA treatment records and provided the Veteran with the opportunity to provide all private treatment records.  Moreover, VA has also provided the Veteran with an adequate physical examination.  

ORDER

Service connection for low back disability, to include a lumbar spine strain with degenerative changes, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


